UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                       No. 19-7579


SONJA ALETHEA STEPHENSON,

                     Plaintiff - Appellant,

              v.

DR. ARMAYNE DUNSTON,

                     Defendant - Appellee,

              and

GEORGE SOLOMON; KENNETH ROYSTER,

                     Defendants.



Appeal from the United States District Court for the Eastern District of North Carolina, at
Raleigh. James C. Dever III, District Judge. (5:17-ct-03152-D)


Submitted: November 9, 2021                                 Decided: November 16, 2021


Before NIEMEYER, MOTZ, and KING, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Sonja Alethea Stephenson, Appellant Pro Se. Elizabeth Pharr McCullough, WALKER,
ALLEN, GRICE, AMMONS, FOY, KLICK & MCCULLOUGH, Raleigh, North Carolina,
for Appellee.


Unpublished opinions are not binding precedent in this circuit.




                                            2
PER CURIAM:

       Sonja Alethea Stephenson appeals the district court’s order granting Defendant Dr.

Armayne Dunston’s motion for summary judgment and denying relief on Stephenson’s

complaint, which she filed pursuant to 42 U.S.C. § 1983. We have reviewed the record

and conclude that, while possibly negligent, Dunston’s erroneous interpretation of

Stephenson’s test results, and the delay in conveying those results to Stephenson, do not

rise to the level of deliberate indifference cognizable under § 1983. Accordingly, we affirm

for the reasons stated by the district court. Stephenson v. Dunston, No. 5:17-ct-03152-D

(E.D.N.C. Sept. 9, 2019). We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before this court and argument would

not aid the decisional process.

                                                                               AFFIRMED




                                             3